Title: From George Washington to James Wilkinson, 27 November 1779
From: Washington, George
To: Wilkinson, James


        
          Sir
          [West Point, 27 Nov. 1779]
        
        After the several orders which have been drawn upon you are complied with, you will please to make return of every article in your Store at Newburg, and on the first day of every month, afterwards of all the clothing of every kind in your different Stores with a general account of your issues and receipts during the preceeding Month. You will also be pleased to render me as soon as may be, a particular return of the shoemakers and taylors tools on hand or in store.
        The wollen mitts and caps are not to be delivered without my order. Given at Head Quarters West-point 27th Novr 1779.
      